Citation Nr: 1826157	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  05-10 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has been transferred to the RO in Manila, the Republic of the Philippines. 

In August 2007 the Veteran testified at a Board hearing before an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  In a May 2012 letter, the Veteran was advised that the Acting Veterans Law Judge who had conducted the August 2007 hearing was no longer employed at the Board.  The Veteran was offered the opportunity to have a hearing before another Veterans Law Judge.  Consistent with the terms of the May 2012 letter, absent a response from the Veteran, the Board will proceed with consideration of the claim on the assumption that he does not want another hearing.  

In February 2008, August 2012, and September 2017, the Board remanded the matter for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for a VA examination scheduled in January 2018.

2.  A left shoulder disability was not shown during active service and the record contains no indication that any current left shoulder disability is causally related to the Veteran's active service or any incident therein.



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issues adjudicated in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that service connection is warranted a left shoulder disability.

Service treatment records are entirely negative for complaints or findings of a left shoulder disability.  Notably, at the time of the August 1993 military separation examination, the Veteran's bilateral upper extremities were examined and determined to be normal.  Moreover, in connection with the examination, the Veteran completed a report of medical history on which he specifically denied having or ever having had a painful or trick shoulder or elbow.

In a statement from the Veteran's wife received in July 2005, she reported that the Veteran had been diagnosed with chronic pain of the shoulder.

Post-service medical records show treatment for and diagnoses of left shoulder disabilities.  Notably, in an October 2004 VA clinical record, the Veteran sought treatment for left shoulder pain that had persisted for one month.  In February 2005, the Veteran was treated for increased left shoulder pain.  At that time, he reported that he injured his left shoulder in 1984 during military service after falling.  He stated that he was treated with pain medication following the incident.  He denied any fractures.  He stated that he had been doing well until recently.  X-ray studies were within normal limits.  In an April 2005 clinical note, the Veteran again presented with reports of left shoulder pain, which had persisted for 2 months.  Following evaluation, the Veteran was assessed with adhesive capsulitis of the left shoulder.  In an August 2008 VA nursing outpatient note, it was reported that the Veteran had tendonitis of the shoulders.

In testimony provided during the August 2007 Board hearing, the Veteran reported that the "wear and tear" of working as a repairman during service caused his current joint pain.  

The Veteran was provided a VA examination in September 2015.  At that time, the examiner reported that the Veteran did not have a current diagnosis associated with his left shoulder.  The Veteran reported no pain on his shoulder joint during the examination.  The examiner noted that there was no problem of the shoulder joint present.

In an October 2015 medical opinion, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that during the interview, the Veteran denied shoulder pain or shoulder injury.  There was very slight decrease in the range of motion on both shoulders; however, no tenderness was noted on physical examination.  Additionally, radiograph of bilateral shoulder joints taken in September 2015 showed normal results.  

A review of the claims file shows that the Veteran was scheduled for a VA examination in January 2018; however he failed to report for the examination and has not furnished an explanation for his failure to do so. 

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.

At the outset, the Board observes that the Veteran was scheduled for a VA examination in January 2018.  However, he failed to report for the scheduled examination and has not provided good cause for doing so.  

Under 38 C.F.R. § 3.655(b), if entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member.  38 C.F.R. § 3.655(a).  

When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination is necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, for the reasons delineated in the Board's September 2017 remand, a VA medical examination was necessary to clarify the nature and etiology of the Veteran's claimed left shoulder disability.  In a December 2017 letter, the RO advised the Veteran that an examination had been requested in connection with his claim.  Moreover, he was advised of the consequences for failing to report for the examination.  Nonetheless, in January 2018, the Veteran failed to report for the examination without explanation.  In a January 2018 Supplemental Statement of the Case, the RO again noted that the Veteran had failed to report for the examination without explanation.  Although the Veteran has since communicated with VA on several other unrelated matters, he has not provided any information or explanation regarding his failure to report for the examination.  

Absent any explanation, the Board finds that good cause for the Veteran's failure to report for the necessary examination has not been shown.  Therefore, the Board must decide the claim based on the evidence of record. 

After considering the medical and lay evidence of record, the Board finds that service connection for a left shoulder disorder is not warranted.  

As set forth above, service treatment records are entirely negative for complaints or findings of a left shoulder disability.  Although the Veteran now claims that he injured his left shoulder in 1984 and was treated with medication, service treatment records do not support his contentions of an in-service injury.  Even assuming that the Veteran did sustained a left shoulder injury as he now claims, the record indicates that any such injury residuals were acute and transitory and did not result in a chronic disability.  As set forth above, at the time of the August 1993 military separation examination, the Veteran's upper extremities were examined and determined to be normal.  Moreover, in the accompanying report of medical history, the Veteran specifically denied having or ever having had a painful or trick shoulder.

Although the post-service clinical record shows that the Veteran has been diagnosed as having multiple current left shoulder disabilities during the appeal period, the record contains no indication that any medical professional has related the diagnosed conditions to the Veteran's active service or any incident therein.  The examiner who provided the September 2015 VA examination opined that the claimed condition was not related to military service as there was no finding of any left shoulder disability on examination.  The Veteran has provided no specific medical opinion to support his claim of service connection and the record otherwise contains no indication that any current left shoulder disability is causally related to his active service.  In light of the foregoing, the Board finds that a left shoulder disability did not manifest during active service and is not otherwise related to such service.  Therefore service connection is not warranted.

The Board also acknowledges the Veteran's assertion that his left shoulder disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed left shoulder disabilities is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed left shoulder disabilities is a medical question requiring medical training, expertise and experience.  

After reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disorder.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


